Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-3 No. 333-197775) of Senomyx, Inc., (2) Registration Statement (Form S-8 No. 333-193306) pertaining to the 2013 Equity Incentive Plan, as amended, of Senomyx, Inc., and (3) Registration Statement (Form S-8 Nos. 333-116893, 333-127771, 333-134578, 333-142619, 333-149247, 333-157289, 333-164693, 333-171943, 333-179211, 333-186207, 333-190293) pertaining to the 2004 Equity Incentive Plan and the 2004 Employee Stock Purchase Plan, as amended, of Senomyx, Inc.; of our reports dated March 3, 2016, with respect to the financial statements of Senomyx, Inc. and the effectiveness of internal control over financial reporting of Senomyx , Inc. included in this Annual Report (Form 10-K) of Senomyx, Inc. for the year ended December 31, 2015 . /s/ ERNST & YOUNG LLP San Diego, California March 3, 2016
